Citation Nr: 1635620	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-28 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for hypertrophic gastritis for the period since July 5, 2011.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 2001, October 2007 to March 2008 and June 2009 to June 2010.  

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.     

In October 2013, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  However, this Veteran's Law Judge is not currently available to adjudicate the appeal.  Nevertheless, as the Veteran has decided to withdraw his appeal, there is no prejudice in rendering a decision at this time.  See 38 C.F.R. § 20.700 (2015).  

This appeal was remanded by the Board in June 2015 for further development and is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

In an October 2015 letter, the Veteran stated that he was satisfied with the 30 percent rating he was awarded for his hypertrophic gastritis, and requested that appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to an initial rating in excess of 30 percent for hypertrophic gastritis for the period since July 5, 2011, have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202 (2015).

Here, the Veteran initially disagreed with the noncompensable rating he received for his hypertrophic gastritis for the period since July 5, 2011.  After additional development, a subsequent rating decision in October 2015 increased his rating to 30 percent for this period on appeal.  While this is not the highest rating available for this disability, the Veteran stated in October 2015 that he was satisfied with this rating and no longer wished to continue his appeal. 

In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.


ORDER

The issue of entitlement to an initial rating in excess of 30 percent for hypertrophic gastritis for the period since July 5, 2011, is dismissed without prejudice.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


